 650DECISIONSOF NATIONALLABOR RELATIONS BOARDGeneral Drivers and Dairy Employees,Local Union563andFoxValleyConstructionMaterialsSuppliers Association,Inc. Case 30-CC-105November 20, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND ZAGORIAOn July 17, 1969, Trial Examiner Marion C.Ladwig 'issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrialExaminer's Decision and a brief in supportthereof,andtheChargingPartyfiledcross-exceptions and brief and 'an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct,asamended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,theexceptions,cross-exceptions and briefs, and,the entire record inthiscase,andherebyadoptsthe, findings,'conclusions,"and recommendations of the TrialExaminer.'The Charging Party has excepted to certain credibility resolutions madeby the Trial Examiner It is the Board's established policy not to overruleaTrialExaminer's resolutions as to credibility unless the clearpreponderance of all the relevant evidence convinces us that they areincorrectSuch a conclusion is not warranted hereStandard Dry WallProducts, Inc ,91 NLRB 544, enfd 188 F 2d 362 (C A 3)'We agree with the Trial Examiner's finding that the true objective ofthe Respondent's picketing from November 21 until December 5 was toenmesh neutral employers in its primary dispute with C & P In so finding,we rely, in addition to the Trial Examiner's rationale, upon the fact that,throughout this period, the Union picketed exclusively at gate I, the gatereserved for Leach and neutrals serving Leach, while failing to post picketsat gate 2, the entrance reserved for C & P In this connection, we note thatthe "freight haulers" referred to by the Trial Examiner, were all neutralemployers doing business with Leach By -thus confining its picketing togate I, it is,clear that the Respondent's intention could not have been toappeal to C & P employees who were using gate 2, but, rather, it musthave been seeking to force neutral employers, using gate I, to cease doingbusiness with Leach, another neutral employer, so that the latter wouldcease doing business with C & P'TheTrialExaminer inadvertently omitted from his RecommendedOrder and the "Appendix" attached thereto any provision to remedy theRespondent's violation of Sec 8(b)(4)(u)(B) of the Act In addition, theTrial Examiner's proposed "Appendix" inadvertently fails to provide thebroad language recommended by him in "The Remedy" section of hisDecisionWe shall therefore amend the Order and conform the Appendix 'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard ' adoptsas-itsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent, General Driversand Dairy Employees, Local Union 563, its officers,agents, and representatives, shall take the action setforth in the Trial Examiner's Recommended Order,as modified:1.The Trial Examiner's Recommended Order ishereby amended by renumbering the first paragraphthereof to read "1, (a)" and by adding the followingnew paragraph immediately thereunder:"1.(b)Ceaseanddesistfrom 'threatening,coercing, or restraining Leach Company, or anyother person engaged in commerce or in an industryaffecting commerce, with an object of forcing orrequiring it to cease doing business with Courtney &Plummer, Inc., with any other member of 'FoxValleyConstructionMaterialsSuppliersAssociation, Inc., or with any other employer or,person."2.The notice is hereby amended by deleting thefirstparagraphthereofandsubstitutingthefollowing:WE WILL NOT induce or encourage anyemployee of any supplier or motor freight carrierto refuse to,make any pickup or delivery at LeachCompany, or any other employer, with an objectof forcing or requiring the employer to ceasedoing business with Courtney & Plummer, Inc,withanyothermemberofFoxValleyConstructionMaterialsSuppliersAssociation,Inc., or with any other employer or person.WE WILL NOT threaten, coerce, or restrainLeach Company, or any other person engaged incommerce or in an industry affecting commerce,with an object of forcing or requiring it to ceasedoing business with Courtney & Plummer, Inc.,memberofFoxValleyConstructionMaterialsSuppliersAssociation,Inc., or with any other employer or personTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Trial Examiner. This case wastried at Oshkosh, Wisconsin, on June 3, 1969, pursuant toa charge filed on November 29, 1968,' by Fox ValleyConstruction Materials Suppliers Association, Inc , hereincalled the Association, against the Respondent, GeneralDrivers and Dairy Employees, Local Union 563, hereincalled the Union, and pursuant to a complaint issued May7,1969.The Union engaged in picketing at a commonsitus,where the primary employer, Courtney & Plummer,Inc , herein called C, & P (a member of the Association),was doing construction work for a neutral employer,All dates, unless otherwise indicated, are in 1968179NLRB No. 109 GENERAL DRIVERS & DAIRY EMPLOYEES, LOCAL UNION 563651Leach Company, herein called Leach The main issue iswhether the picketing was for an unlawful secondaryobjective, of enmeshing neutrals in the Union's disputewith C & P and the Association, in violation of Section8(b)(4)(i) and (ii)(B) of the National Labor Relations Act,as amendedUpon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel, the Association,and the Union, I make the followingFINDINGS OF FACTITHE BUSINESS OF THE EMPLOYER AND THE UNIONINVOLVEDC & P, a Wisconsin corporation located in Appleton,Wisconsin, is engaged in furnishing building materials tothe building and construction industry and also is engagedinbuildingand constructionworkItannually sellsproducts and furnishes services valued in excess of $1million to enterprises which are themselves -employersengaged in commerce or in industries affecting commerceThe Union admits, and I find, that C & P is an employerengaged in commerce or in industries affecting commerceas defined in Section 2(6) and (7) of the Act, and that theUnion is a labor organization within the meaning ofSection 2(5) of the Act.11.THE ALLEGED UNFAIR LABOR PRACTICESA Separate GatesC &' P, acting as general contractor and materialssupplier,began on November 14 constructing a truckparking lot at the rear of Leach's Oshkosh plant, whereLeachmanufactures garbage truck bodies and refusecontainers. C & P's trucks, which were being used to haulaway excavation fill and to return with crushed stone,-were driven through the plant's main entrance (located onHarrison Street Road at the southeast side of the plant),through the east parking lot, and along the north side ofthe plant to the construction areaOn November 19, the Union began picketing near themain entrance, using signs, which read on one side,"EmployeesofFox ,ValleyMaterials _SuppliersAssociation, members of Teamsters Local 563, on strike,"and on the other side, "Our only dispute is with FoxValleyMaterials Suppliers Association." The Union hadno dispute with Leach, but had been on strike against C& P (a member of the Association) since July The Unionhad engaged in ambulatory picketing at a number ofjobsiteswhen C & P trucks, driven by nonstriking andreplacement drivers, were making deliveriesSoon after the picketing began, C & P established foritsown use a separate gate on Harrison Street Roadabout 460 feet southwest of the main entrance, andconstructed a new road from gate, around the south andwest sides of the plant property, to the construction site.Thereafter, while work was being performed at the jobsite,itposted reserved gate signs at the two entrances. Thesign at the C & P entrance read, "GATE NO 2 This gatereserved exclusively for use of employees & suppliers ofCOURTNEY & PLUMMER, INC All other personsMay Notuse this gate." The sign at the main entrancefirst readGATE NO. 1 This GateMay Notbe used byemployees&suppliersof COURTNEY &PLUMMER, INC.As discussed hereafter, this sign was later rewordedB PicketingAfter Separate Gates EstablishedUpon posting the reservedgate signs,C & P instructedthe employees at the jobsite to use only Gate 2. However,some drivers who were not present at the jobsite at thetime continued to use Gate I - despite thesign- untilthey received the instructions to go past that gate (uponapproaching the premises from the northeast) and to usethe second gate to-the jobsite Union picket Walter Kautzcredibly testified that after the regular drivers "found outwhat they were supposed to-do, they all came inGate2 " That afternoon, the Union stopped picketing early,and resumed the picketing the next morning at Gate 2The next day, November 20, some new drivers - nothaving received instructions to use, the second gate-entered through Gate 1, past the reserved gate sign (Thenumber of times this occurredis-not clearPicket Kautzwas the only witness who observed all the picketing. Hedid not keep any written notes, and he was evidentlyconfused concerning dates-recallingthe picketing tohave begun on November 18, a day before other witnessescredibly testified it began ) The General Counsel did notoffer any explanation for the new drivers failing to respectthe reserved gate sign at Gate 1No photograph of thesign was offered in evidence, and.no description was givenof the size of either the. sign or the r printing on itHowever, the wording on the sign-is quoted in an exhibitwith "COURTNEY & PLUMMER, INC " written in allcapital letters, as heretofore indicated. Evidently -the, newdrivers, as well as some of the regular drivers the daybefore, were confused by the prominence of the name onthe sign.Upon being informed by Kautz that C & P trucks werestillgoing through the main entrance, the Unioninstructed Kautz to picket.again at Gate 1.1The next morning, Thursday, November 21, thepicketing resumed at the main entrance to the Leachplant. Sometime during the day, Leach Traffic ManagerGeorge Brennan walked out to the pickets' car,and (inBrennan'swords), "I asked them why they were picketingthe main gate, instead of the Courtney & Plummer gate.They replied that it was because of the Courtney &Plummer sign sitting at the driveway " Brennan reportedthis conversation to Leach's president, and suggested thatthe sign be replaced with a "Leach sign." Leach and C &P representatives met the following day and discussed the"wrong" sign, bearing Courtney & Plummer's name. Thesign was then changed, as, suggested by Leach's. presidentand C & P's counsel, by deleting the contractor'sname, inorder that "people approaching the sign would not thinkthat this was for Courtney & Plummer people." The newsign readGATE NO I This gate, may only be used byemployees, job applicants and,suppliers of LEACHCOMPANY All other persons use Gate No 2Also on November 21, C & P formally notified the Unionand the pickets, by letters delivered to them, that separategates had been established, that the signs (as originallyworded) had been posted, and that all "contractors andsuppliers"had been ,so advised The letter requested 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDimmediate notice of any violations of the separate gates(but,Inote,made no mention of new drivers beingnotified to use only Gate 2). The following day, November22, when picketing continued at Gate I, C & P wrote theUnion a second letter, delivered Monday, November 25,advising the Union of the change in the wording of theGate I sign, complaining about the pickets appealing toand turning away suppliers, and requesting the Union toinstruct the pickets to refrain from such appeals and toinform suppliers that the Union would take no detrimentalaction against them for delivering to Leach. The letteralso requested the Union to inform C & P immediately of"information relating to the violation of either of thegates "The record is not clear whether some of C.& P's newdrivers entered Gate I on Thursday, November 21, whenthe'Union resumed picketing there (This was the thirdday of picketing, and picket Kautz testified that on thethird day- which he recalled as Wednesday --- therewere "two of them that went through." However, he alsotestified that on Thursday- which he recalled as thefourth day of picketing -- C & P "had pretty much thesame trucks," implying that there were no new driversthat day I also note that November 20 was the last day C& P hired a competitor's trucks, with drivers, to assist onthe projectThe evidence does not reveal if any of thesedrivers had entered Gate I )No C & P trucks entered Gate-1 on November 22, thedate the sign was changed However despite this fact, andthefactthattheUnionwas formally advised onNovember 25 that the Gate I sign had been reworded, thepicketing continued near Gate I on November 25, 26, 27and 29, and December 2, 3, 4, and 5, when the job wascompleted There was no picketing at Gate 2 at any timeafter November 20, even though a large number of C & Ptrucks was entering there daily. On November 29, the dayafter Thanksgiving when C & P was working on the sitebut Leach was closed, the Union picketed for a while atGate I - at a closed plant - rather than at Gate 2,where C & P trucks were entering Picket Kautz admittedthat no C & P trucks entered Gate I after November 21,except on December 4 (when some C & P engineeringdepartment employees tried to enter through that gate asthe job was being completed, and all or all but one wereturned back by the Leach guards before reaching thejobsite- this occurring after continued picketing of theneutral gate for nearly 2 weeks)Apart from the conflicting evidence concerning thepickets' appeals to truckdrivers of neutral employers notto cross the picket line at Gate 1, picket Kautz gave somerevealing testimony concerning the Union's motive inpicketing at the neutral gateHe testified that he wouldpark on the shoulder of the road about 15 to 20 feetthe back window of his car and another sign against thefrontbumperAnswering questions by the GeneralCounsel, he testified that when motor freight trucks wouldapproach Gate l (from the southwest), "I would get out[ofmy car] and take our picket sign. . I would go infront of the gate. .And the trucks would stop, freighthaulersThey would ask me what the trouble was,and I'd tell them [that] Courtney & Plummer is in hereand they belong to the Fox Valley Association, and thedrivers would not cross ' . After the truck was gone, I'd.get in the car and sit down." He later testified, whencalled as a defense witnessQ Now, was there any reason, any other reason thatyou selected that particular spot to normally park youcar9'A I thought I had a better chance to stop the trucksfrom going in there, freight haulers and stuffConcerning his conversation with one motor freight driveratGate I, Kautz testified that a Motor Express drivergave him "a little rough time" "He asked me if that waslegal picketing thereAnd I says, `I don't know, but Iwas told to be here And if you want to find out anythingelse, you either call Local 563, or see your business agent.'The next day, he came back and he apologizedand he says he called his business agent and he told himto stay out if there was a picket sign "No motor freight trucks entered Gate I when theUnion was picketing at that gate.Concerning the allegation in the complaint that theUnion picketed at Gate l at times when no C & Pemployeeswere present at the construction site, theGeneral Counsel and C & P rely on the testimony of oneof General Counsel's witnesses, Leach Traffic ManagerGeorge Brennan, who testified that the union pickets wereatGate I until 4 30 p m on November 25, 26, 27, andDecember 2 and 3, although C & P quit working at 3p m. on those days However this testimony is disputed inpart by the testimony of another General 'Counsel, C & PConstruction Engineer Daniel H Howman, who admittedthat the pickets left about 3 p m. on November 25, about3 40 p m. on November 26, and about 3 15 p m. onNovember 27 1 discreditBrennan's testimony about thelength of time the pickets remained at Gate I daily, andcreditpicketKautz' testimony that he took down thepicket signs when C & P removed the reserved gate signs,and left in his car when all the C & P employees weregoneConcerning the General Counsel's contention thatKautz' car was used as a signal to neutrals, there is noevidence in this record to support the assertionGate 2 was near the Leach employees' credit unionbuildingDuring the picketing, some of these employeesentered Gate 2 when going to the credit unionC Concluding FindingsWhen C & P posted the reserved gate signs on theneutral Gate I and the primary Gate 2, it did not takeadequate steps to avoid violations of the reserved gates Itgave instructions to the drivers already at the jobsite touse only Gate 2, but did not notify its other regulardrivers and its new drivers before they reached the jobsiteAs a result, on the first 2 or 3 days of picketing(November 19-21), some of the construction driversentered Gate I instead of Gate 2 to reach the constructionsite- after the reserved gates had been established (Theevidence does not disclose when the primary employer,Leach, instructed its guards to begin turning back C & Pdrivers entering Gate 1') Meanwhile, C & P waited untilthe third day of picketing to notify the Union in writingabout the arrangement for separate gates, and then didnot mention any steps being taken to eliminate violationsby new drivers who had been entering the jobsite throughthe neutral gate on their first trip to the jobsite Finally,at the suggestion of Leach's president and C & P'scounsel, C & P changed the wording on the Gate 1 sign- deleting the name, "COURTNEY & PLUMMER,INC ," to, eliminate the confusion to truckdriversapproaching the Leach plant - and so notified the Unionin writing on Monday, November 25On the afternoon of Tuesday, November 19, when C &P's uninstructed, regular drivers were still going throughGate I until notified on the jobsite to start using Gate 2, GENERAL DRIVERS & DAIRY EMPLOYEES, LOCAL UNION 563653the Union continued to picket near Gate I The next day,Wednesday, the Union picketed at the gate reserved for C& P's drivers, and did not picket at Gate 1 However,while picketing at Gate 2, the pickets observed new driversviolating the reserved gates and entering the jobsitethrough Gate I The next day, November 21, the picketsreturnedtoGate 1, and complained to a Leachrepresentativeabout "the Courtney & Plummer signsitting at the driveway " However, the Union no longerpicketed at Gate 2, where a large number of C & P truckswere entering daily, and continued picketing at Gate I -even after receiving formal notice of the changed sign onNovember 25, and after the violations had ceased.In the meantime, on_and after November 21, the Unionpicketed near Gate' 1, and specially appealed to the driversof neutral motor freight haulers not to enter. The picketor pickets would sit in their car until a motor freight truckwould approach Then the pickets would get out of the carand start carrying the picket signs in front of the gate.The motor freight driver would stop and ask about thepicketingThe picket would advise him that C & P wasworking inside, and that C & Pbelongs to theAssociation (whose members the Union had been strikingformonths), - thereby inducing the freight hauler not toenter. "After the truck had gone, I'd get in the car and sitdown " Union picket Kautz further admitted that he waspicketing near Gate I because "I thought I had a betterchance to stop the trucks from going in there, freighthaulers and stuff " As also demonstrated by the pickets'failure to picket at Gate 2 after November 20, and by theUnion picketing on the morning of November 29 at theclosed Leach plant rather than at Gate 2 where C & Ptruckswere entering, the Union was appealing to thedrivers of the neutral truck lines to honor the picket line,rather than appealing to C & P's nonstriking andreplacement driversNo motor freight drivers entered theLeach premises while the Union was picketing Gate IThe General Counsel contends that when the Unionresumed picketing at the neutral Gate I on November 21,itfailed to comply with one of the standards set forth intheMoore Dry Dockcase,Sailors'Union of the Pacific(Moore Dry Dock Co ),92 NLRB 547, 549, that thepicketing be "limited to places reasonably close to thelocation of thesitus "However, under the circumstancesof this case, I find that during the first 4 days ofpicketing, "the method and manner in which the primaryentrancewas designated was not such as to warrantcircumscribing the area of permissible common situspicketing."InternationalBrotherhoodof ElectricalWorkers, Local 640, AFL-CIO (Timber Buildings, Inc ),176 NLRB No 17 (1969),International Brotherhood ofElectricalWorkers,Local 441, AFL-CIO (SuburbanDevelopment Co ),158NLRB 549 (1966) C & P, theprimary employer, permitted the reserved neutral gate tobe violated repeatedly by failing to instruct all its driverswhich gate to use before they arrived at the jobsite, andpostedasignwhichwas apparentlymisleadingorconfusing to drivers approaching the Leach premises Initsbrief,C & P argues that even if the Union pickets hadremained at Gate 2, the asserted violations "would nothave substantially prejudiced the Union," in view of thelimitednumber of violations when compared to thehundreds of C & P truck crossings at Gate 2, and in viewof the fact that the violations would occur only on thedrivers' first trips to the jobsite. I find. though, that whenthe Union honored the reserved signs, moved the picketingto the primary gate, and then observed the violationscontinuing, it had no way of knowing how long or howfrequently the violations would be permitted,and it hadthe right to make its legitimate,direct appealto the C &P drivers on their first trip to thejobsiteTheprimaryemployer failed to provide reasonable assurances to theUnion at thetime that the reserved gates would behonored by the employer's own driversBy Monday,November 25, the situation had changedC & P had changed the reserved gate sign at the primarygate,ithad given written notice to the Union of thechange,and the violations by its own drivers had ceasedforatleastoneworkday I therefore find that bypicketing at Gate I on November 25 and thereafter,rather than picketing at the reserved primary gate, theUnion failed to comply with theMoore Dry Dockrequirement that it picket reasonably close to the situs ofits disputewith C &P, and violated Section 8(b)(4)(i) and(u)(B) of the Act-(Although some of Leach'semployeesused the primaryGate 2 whengoing to the nearby creditunionbuilding,thatfactdidnot justify the Unionappealing to other neutral employees by continuing topicket at neutral Gate I )Moreover,apart from theMoore Dry Dockstandards,there was evidence disclosing that the true objective of thepicketing was the unlawful enmeshment of neutrals fromNovember21untilDecember 5, as alleged in thecomplaintThe only times the pickets carried the picketsigns and patrolled at the entrance to the Leach plantwere when motor freight trucks'approached Although thepicket signs clearly disclosed that the dispute was with theprimary employer,the pickets was specially appealing tothemotor freight drivers not to cross the picket line -while not even picketing at the primary gateand UnionpicketKautz admitted picketing at the neutral gatebecause he thought he had a "better chance"there ofstopping the "freight haulers" from entering.Ithereforefind that the picketing at Gate I had the purpose andeffectof inducing employees of neutral motor freightcarriers to refuse to deliver and pick up freight at theLeach plant,and coercingLeach,for an object of forcingLeach to cease doing businesswith C & P. Accordingly, Ifind that the Union violated Section 8(b)(4)(1) and (ii)(B)of the Actfrom November 21 through December 5.In its brief,theUnion argues that "the Union had nolegalobligation to comply with the so-called reservedgates system as a matter of law";thatBuilding andConstruction Trades Councilof NewOrleans, AFL-CIO(Markwell and Hartz, Inc ),155NLRB 319, enfd 387F.2d 402(C A 5), was erroneously decided, and that theAct "does not authorize the Board to make one rule withrespect to the scope of the right to strike forfactoryworkers and another, far more restrictive rule [theMooreDry Dockstandards]for building trades or truckdrivers "However, even if the principles expressed in theGeneralElectriccase,Local761,InternationalUnion ofElectrical,Radio andMachineWorkers,AFL-CIO(General ElectricCo ) vN L R B.,366 U S. 667, wereapplicablehere instead of theMooreDry Dockstandards, neither the operation of the Leach plant nor themotor freight deliveries and pickups at the Leach plantwould be relatedto C & P's construction of the new truckparking lot, and picketing at the neutral gate reserved forLeach and its suppliers would still be for a proscribedsecondary objectCONCLUSIONS OF LAWBy picketing from November 21 through December 5at the Leach plant entrance with an object of forcing 654DECISIONSOF NATIONALLABOR RELATIONS BOARDLeach to cease doing business with C & P, the Unionengaged in unfair labor practices affecting commercewithin the meaning of Section 8(b)(4)(i) and (u)(B) andSection 2(6),and (7)'of the ActTHE REMEDYHaving found that the Respondent has committedcertain unfair labor practices, I shall recommend that itbe ordered to cease and desist from such conduct, and totake affirmative action, which I find necessary to remedyand to remove the effect of the unfair labor practices andto effectuate the policies of-the Act.Becauseof the Union's earlier violations of thesecondary boycott provisions in the Act, as found by theBoard inGeneralTeamster,Warehouse and DairyEmployees, Local No 126 (Courtney &Plummer, Inc ),175NLRB No 86, andGeneral Drivers and DairyEmployees Local Union 563, et al (Fox Valley MaterialSuppliers Association, Inc ),176NLRB No 51, 1 shallrecommend the issuance of a broad orderAccordingly, on the basis of the foregoing findings andconclusions,and on the entire record, I recommendpursuant to Section 10(c) of the Act, issuance of thefollowing.ORDERRespondent,GeneralDrivers and Dairy Employees,Local Union 563, its officers; agents, representatives, andsuccessors, shall.1.Cease and desist from inducing or encouraging anyemployee of any supplier or motor freight carrier to refusetomake any pickup or delivery at Leach Company, orany other employer, with an object of forcing or requiringthe employer to cease doing business with Courtney &Plummer, Inc , with any other member of Fox ValleyConstructionMaterialsSuppliersAssociation, Inc , orwith any other employer or person.In the event that this Recommended Order is adoptedby theBoard, thewords "This Notice is Posted by Order" shall be substituted for the words"Pursuant to the Recommended Order of a Trial Examiner"in the noticeIn the further event that the Board'sOrder is enforced by a decree of theUnited States Court of Appeals, there shall be added after the words "AnAgency of the United States Government" the words "as Enforced by theUnited States Court of Appeals "In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify the Regional Director forRegion 30, in writing,within 10 days from the date of this Order, whatsteps the Respondent has taken to comply herewith ",2.Take the following affirmative action necessary toeffectuate the policies of the Act(a) Post in conspicuous places in Respondent's offices,meeting halls, and all other places where notices to itsmembers are customarily posted, copies of the attachednoticemarked "Appendix."' Copies of the notice, onforms provided by the Regional Director for Region 30,after being duly signed by an authorized representative oftheRespondent, shall be posted by the Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter Reasonable steps shallbe taken by the Respondent to ensure that the notices arenot altered, defaced, or covered by any other materialUpon request of the Regional Director, the Respondentsshall supply him with a sufficient number of signed copiesforposting by Leach Company and by Courtney &Plummer, Inc , at all locations where notices to theirrespective employees are customarily posted, if they desireto do so(b)Notify the Regional Director of Region 30, inwriting,within 20 days from the receipt of this Decision,what steps the Respondent has taken to comply herewith 'IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound hereinAPPENDIXNOTICE TO ALL MEMBERSPursuant to the Recommended Order ,of a TrialExaminer of the National Labor Relations Board anAgency of the United States GovernmentWE WILL NOT picket at any plant gate which isreservedforemployeesand suppliersofLeachCompany or any other employer, with a purpose ofstopping freight haulers fromenteringthe plant in orderto force the employer to quit doing business withCourtney & Plummer or any other company.GENERAL DRIVERS ANDDAIRY EMPLOYEES,LOCAL UNION 563(Labor Organization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice may be directed totheBoard'sRegionalOffice,Second Floor CommerceBuilding, 744 North 4th Street, Milwaukee,Wisconsin53203, Telephone 414-272-3861.